Citation Nr: 0934008	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  02-02 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother and sister



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.  He also had periods of active duty for 
training from January to March 1963, January to March 1967, 
and January to March 1968.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied 
entitlement to service connection for a right ear condition 
and PTSD.  During the course of the appeal the issue with 
regard to the ear condition has been characterized as 
entitlement to service connection for hearing loss and 
tinnitus, tinnitus claimed as a right ear condition, and 
tinnitus.  Since it appears that the RO actually adjudicated 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the Board has characterized the issue as 
involving service connection for those disabilities.  See 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
a Veteran's claim for service connection is properly 
understood as a claim for compensation for symptomatology 
regardless of how the symptomatology is diagnosed).

In his March 2002 substantive appeal (VA Form 21-4138), the 
Veteran requested an RO hearing.  In a September 2004 letter, 
the Veteran cancelled his hearing request.

The Veteran testified before the undersigned at a December 
2005 hearing at the RO (Travel Board hearing), and a 
transcript of that hearing has been associated with his 
claims folder.

In February 2006, the Board remanded these matters for 
further development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically 
related to an in-service disease or injury.

2.  The Veteran's tinnitus is etiologically related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the claims for service connection 
for bilateral hearing loss and tinnitus, the claims are 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

A September 2007 VA audiology consultation note indicates 
that the Veteran has current bilateral hearing loss as 
defined by VA.  38 C.F.R. § 3.385.  The Veteran's VA medical 
records also indicate that he has reported tinnitus.  Such 
records include an August 2000 VA examination report, the 
September 2007 VA audiology consultation note, and a March 
2008 VA examination report.

Furthermore, the Veteran has testified that he was exposed to 
loud noises associated with military weaponry while serving 
in the Navy.  During the December 2005 hearing, the Veteran 
testified that while serving aboard the U.S.S. Jamestown, he 
was assigned to the gun mounts as part of his training and 
was exposed to noise associated with 50-caliber air-cooled 
Browning machine guns without the use of hearing protection.  

The Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was a boatswain's mate and that he served 
aboard the U.S.S. Jamestown from November 1963 to May 1965.  
The Veteran is competent to report in-service noise exposure 
and his reports are consistent with the circumstances of his 
service.  Therefore, in-service acoustic trauma is conceded.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling 
condition for which a Veteran seeks service connection must 
be considered on the basis of the places, types, and 
circumstances of his service, as shown by the evidence).  
Thus, there is evidence of current hearing disabilities and 
in-service noise exposure.

The only opinion with regard to the etiology of the Veteran's 
current bilateral hearing loss and tinnitus is that of the VA 
examiner who conducted the March 2008 VA examination.  The 
examiner concluded that it was likely ("at least as likely 
as not") that the primary etiology for the Veteran's left 
sensorineural hearing loss and left tinnitus was service 
related military noise exposure.  Furthermore, it was likely 
("at least as likely as not") that military noise exposure 
contributed to the sensorineural component of his right mixed 
hearing loss; although post-service otitis media was the 
major etiology for the right ear hearing loss.  

The examiner acknowledged that right chronic otitis media was 
diagnosed after service, that the Veteran had a subsequent 
modified radical mastoidectomy, and also experienced post-
service noise exposure related to his job (jackhammers), but 
found that the amount of noise that the Veteran was exposed 
to in service and the fact that he noticed tinnitus in close 
proximity to his military career supported the nexus 
opinions.

The examiner explained the reasons for his opinions and they 
are consistent with the evidence of record.  Therefore, these 
opinions are entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

As the only medical opinion concerning the etiology of the 
Veteran's bilateral hearing loss and tinnitus indicates that 
they are related to his in-service noise exposure, service 
connection must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Receiving enemy fire or firing on an enemy can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).

The Veteran's VA medical records indicate that he has been 
diagnosed as having PTSD based on his claimed in-service 
stressors.  Such records include a September 2000 VA 
examination report and February 2004 and April 2008 letters 
from the Boston Vet Center.

The Veteran has claimed various in-service stressors related 
to traumatic combat experiences while stationed aboard the 
U.S.S. Jamestown.  During the December 2005 hearing the 
Veteran testified that his ship was fired upon by Cuban gun 
boats while sailing around Cuba on a shakedown cruise in 
approximately 1963.  He also testified that the ship was 
fired upon while in the Congo.  

Available records indicate that the U.S.S. Jamestown was 
sailing around Cuba from January to February 1964; and around 
Africa from April to August 1964 and November 1964 to 
February 1965.  The Veteran's service personnel records 
confirm that he was stationed aboard the ship from November 
1963 to May 1965.

In its February 2006 remand, the Board instructed the agency 
of original jurisdiction (AOJ) to contact the National 
Archives and the Department of the Navy to request ship logs 
for the U.S.S. Jamestown for the periods during the Veteran's 
service in which it sailed around Cuba and Africa.  The AOJ 
contacted the National Archives in May 2009 and received a 
response which stated that ship logs only provide information 
about ship movements and operations and do not provide 
personnel related information.  The AOJ then sent specific 
information to the National Archives.  The National Archives 
responded with the same form letter and did not indicate 
whether ship logs were available for the U.S.S. Jamestown for 
the specified periods.

Under the VCAA, VA must pursue records in the custody of a 
Federal entity until the records are obtained or it becomes 
reasonably certain that the records do not exist, or that 
further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).

Information concerning the ship's movements and operations 
could provide credible supporting evidence of the claimed 
stressor of being fired upon.  Therefore, a remand is 
required to again contact the National Archives for the 
requested ship logs.

Furthermore, there is no evidence that the AOJ contacted the 
Department of the Navy for the requested ship logs.  A remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance."  Id. at 
270-1.  The Board is required to remand this claim for 
compliance with the instructions in the February 2006 remand.

The Board's February 2006 remand also instructed the AOJ to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) to attempt to corroborate the Veteran's 
claimed in-service stressors.  In March 2009, the AOJ 
contacted the JSRRC and indicated that the claimed in-service 
stressor involved coming under mortar attack while 
participating in Operation U.S. Handclasp on September 1, 
1963.  A response was received indicating that the alleged 
stressor could not be verified.  However, an attempt was not 
made to verify the reported stressor of coming under fire 
from Cuban gunboats while sailing around Cuba from January 
1964 to February 1964.  Therefore, a remand is also required 
to again contact the JSRRC to attempt to verify the Veteran's 
claimed in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and the 
Department of the Navy, and request ship 
logs detailing the movements and 
operations of the U.S.S. Jamestown while 
serving off Cuba from January to February 
1964 and off Africa from April to August 
1964 and November 1964 to February 1965.

2.  If the ship logs do not provide 
credible supporting evidence of the 
claimed stressors, prepare a summary of 
the claimed in-service stressor involving 
coming under fire from Cuban gunboats 
while sailing aboard the U.S.S. Jamestown 
from January to February 1964.  This 
summary, along with a copy of the 
Veteran's DD Form 214 and his pertinent 
service personnel records should be sent 
to the JSRRC.  

JSRRC should be asked to provide any 
information that might corroborate the 
alleged stressor.  The Veteran should be 
asked for any additional information 
needed to undertake this research.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


